ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Application remains in the TrackOne program.
	The RCE of 12 April 2022 is entered.
	Claims 1-25 are pending and are being examined on the merits.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement of 12 April 2022 is entered. The IDS documents do not alter the previous determination of patentability. 

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Two pieces of prior art are deemed to be closest to that claimed. Pastuzyn et al. (Cell 172:275-288) teaches a viral capsid assembled from the Arc protein which encapsulated its own mRNA transcript. The US 2021/0189432 A1 application also teaches Arc-based capsids that encompass its own mRNA. No art teaches that the capsid should be an endogenous Gag polypeptide that is not an Arc polypeptide, nor that the endogenous Gag polypeptide is specifically a retrotransposon Gag-like family polypeptide. Similarly, no art teaches that a capsid formed from Arc or similar polypeptides carries a heterologous cargo that is not native to the endogenous Gag polypeptide, i.e. the mRNA encoding each endogenous Gag polypeptide. No other prior art suggests that other endogenous Gag polypeptides form capsids and can transport a heterologous cargo. The claimed invention of a capsid comprising and endogenous Gag polypeptide and a heterologous cargo not native to the endogenous Gag polypeptide is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658